UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-2209


RENEE FEREBEE,

                 Plaintiff - Appellant,

          v.

TEMPLE HILLS POST OFFICE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:14-cv-02451-GJH)


Submitted:   January 22, 2015              Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Ferebee, Appellant Pro Se.      Rod J. Rosenstein, United
States Attorney, Rebecca Ann Koch, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renee    Ferebee      appeals      the    district     court’s     order

dismissing her removed civil action in which Ferebee alleged

that employees at the Temple Hills Post Office tampered with her

mail and treated her with disrespect.                On appeal, we confine our

review to the issues raised in the Appellant’s brief.                       See 4th

Cir.   R.   34(b).      Because     Ferebee’s        informal     brief    does   not

challenge     the    basis   for    the       district     court’s   disposition,

Ferebee has forfeited appellate review of the court’s order.

Thus, although we grant leave to proceed on appeal in forma

pauperis, we affirm the district court’s judgment.                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the   materials        before   this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2